United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-2054
                                     ___________

Ibrahima Mamadou Balde,                   *
                                          *
            Petitioner,                   *
                                          * Petition for Review of an Order
      v.                                  * of the Board of Immigration
                                          * Appeals.
Eric H. Holder, Jr., Attorney             *
General of the United States,             * [UNPUBLISHED]
                                          *
            Respondent.                   *
                                     ___________

                                Submitted: March 8, 2010
                                   Filed: May 27, 2010
                                    ___________

Before BYE, ARNOLD, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Ibrahima Mamadou Balde petitions for review of a decision of the Board of
Immigration Appeals (“BIA”) that refused to reopen Balde’s removal proceedings in
response to an untimely motion to reopen filed by Balde. Balde argues that the BIA
should have exercised its sua sponte power to reopen the proceedings, pursuant to 8
C.F.R. § 1003.2(a). The BIA’s decision whether to exercise that power, however, is
committed to agency discretion by law, and therefore unreviewable. Tamenut v.
Mukasey, 521 F.3d 1000, 1005 (8th Cir. 2008) (en banc); see 5 U.S.C. § 701(a)(2).
To the extent that Balde contends separately that the BIA “abused its discretion” by
denying his untimely motion to reopen, the argument is simply another way of
challenging the agency’s refusal to act sua sponte. See Barrie v. Holder, 353 F. App’x
523, 524 (2d Cir. 2009). Accordingly, we deny the petition for review.
                      ______________________________




                                         -2-